In re Andrew Moran; Aurelia Marek; Citizens for Balanced Development, a Louisiana Non-Profit Corporation; Darlene Olano; Deborah Harvey; George Harvey; Jacquelyn LaCour; James McNary; Jeff LaCour; Linda Tweedel; Mary Bielman; Richard Marek; Richard Olano; Ronald Tweedel; William Weil; — Other(s); Applying For Writ of Certiorari and/or Review, Parish of St. Tammany, 22nd Judicial District Court Div. F, No. 2013-10576; to the Court of Appeal, First Circuit, No. 2013 CA1387.
Not considered. Not timely filed. See Supreme Court Rule X, § 5(d). Motion for leave to file amicus curiae brief denied as moot.